Citation Nr: 0105201	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether there was clear and unmistakable error (CUE) in a 
Regional Office (RO) rating decision dated January 1947 that 
reduced the veteran's service-connected anxiety state with 
gastric symptoms from 50 percent to 30 percent disabling from 
March 18, 1947.

3.  Whether there was CUE in a RO rating decision dated 
January 1951 which reduced the evaluation for his service-
connected anxiety state with gastric symptoms from 30 percent 
to 10 percent disabling from March 11, 1951.  

4.  Entitlement to an effective date for the award of service 
connection for anorgasmia prior to November 3, 1993.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In evaluating the claim cited above, the Board has considered 
the issue of whether the veteran has raised the claim of CUE 
within prior Board determinations.  As has been done in this 
case, the veteran may assert a claim of CUE under 38 C.F.R. 
§ 3.105 (2000) on a prior, unappealed RO decision.  CUE may 
also be found in a prior Board decision.  See § 1(b) of Pub. 
L. 1095-111 (Nov. 21, 1997).  A claim of CUE in a prior Board 
determination is a separate determination that may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400(a) (2000).  Such a 
determination is a separate decision from the RO's 
determination and must be made by the Board itself.  A motion 
for revision of a decision based on CUE must be in writing 
and must be signed by the moving party or that party's 
representative.  The motion must include the name of the 
veteran, the name of the moving party (if other than the 
veteran), the applicable VA file number, and the date of the 
Board decision to which the motion is related.  38 C.F.R. 
§ 20.1404(a) (2000).  

In this case, the Board has found that the veteran has 
reasonably raised the issue of CUE in the Board decision of 
October 1989, which increased the service-connected anxiety 
state with gastric symptoms from 30 percent disabling to 
50 percent disabling.  This matter will be the subject of a 
separate decision of the Board.  The Board has determined, 
however, that action on this claim must be deferred at this 
time pending the development action discussed below.

The veteran or his representative have not raised a claim of 
CUE in the Board determination of August 1991 that denied 
entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) (previously 38 U.S.C. § 351) 
for ejaculatory incompetence as a result of surgery during a 
VA hospitalization from September 15, 1985, until 
September 19, 1985.  The veteran's arguments do not met the 
standards for rasing this issue under 38 C.F.R. § 20.1404(a) 
(2000).  The veteran or his representative has raised no 
other claim of CUE and no other claim is before the Board at 
this time.  


REMAND

As noted above, the veteran served on active duty from April 
1943 until April 1946.  Service administrative records show 
he arrived in the European Theater of Operations on March 3, 
1945.  Service medical records incidentally note that that 
the later part of May 1945, he was assigned to the Medical 
Detachment, 303rd Infantry Regiment, 97th Infantry Division.  
In July 1945, he was found to have a mild, anxiety type, 
neurosis due to combat.  He was described as physically able 
to perform any duty except combat due to emotional 
instability.  His administrative records show his service 
career included 3 1/4 quarter months as a "Quartermaster basic 
training," eight months as a rifleman, seven months as a 
medical aid man, five months as a translator and four months 
as a chief clerk.  These records note that he performed 
duties of a chief clerk, supervising the work of five men.  
He was assigned to the communication service subsection that 
controlled communications. 

At his separation evaluation in April 1946, it was noted the 
veteran had been hospitalized for two weeks for nervousness 
in May 1945 and for one month in June 1945.  His blood 
pressure was reported as 130/82.  Mild tension with gastric 
symptoms was noted.  No incapacity was found.  In the block 
where the examiner was requested to express an opinion as to 
whether the veteran's wound, injury or disease would result 
in disability, the entry was "no".  

In April 1946, the veteran filed a claim seeking entitlement 
to service connection for a nervous stomach and a nervous 
condition.  He reported treatment at the 40th General 
Hospital, Le Veseint France, in May 1945, the 180th General 
Hospital, Frankfort, Germany, in June 1945, at the 27th 
General Hospital, Nancy France, in July 1945 and at the 5th 
General Hospital, Toule, France, in July-August 1945.  
Medical records with these dates of treatment were obtained 
by the RO. 

In a May 1946 rating determination, he was awarded service 
connection for mild tension with gastric symptoms.  A 
noncompensable evaluation was awarded from April 14, 1946.  

In June 1946, the veteran stated that he wished to enter an 
appeal and have the Board of Veterans Appeals consider his 
claim as the "previous diagnosed conditions are rather 
incomplete."  He reported that he had a severe nervous 
condition that became apparent while he was at Iowa State 
College.  He indicated that during combat his battalion 
surgeon gave him sleeping drugs to calm his nerves.  As the 
result of this statement, and additional service records 
received subsequent to May 3, 1946, the RO, in a June 1946 
rating determination, awarded the veteran a 50 percent 
evaluation for mild tension, with gastric symptoms, rated 
analogous to a psychoneurosis, effective from April 14, 1946.  
The veteran was notified of this determination in June 1946.  
It was noted that the rating of a stomach condition was 
deferred for an examination that was being requested "at 
once".  

In a December 1946 VA evaluation, it was noted that the 
veteran's psychiatric disability began prior to his overseas 
service.  He reported that while overseas at the battalion 
aid station he was provided medications.  No specific 
reference was made to combat or combat-related symptoms at 
this time.  The examiner noted that the veteran was a 
constitutionally shy and sensitive individual who had 
developed gastrointestinal distress while training for Army 
service.  It was reported that the veteran had medical 
supervision and psychiatric counseling often while in the 
service.  The veteran took sedatives most of the time and was 
hospitalized several times for stomach trouble and 
nervousness.  It was indicated that he was currently able to 
carry on regular schoolwork with moderate discomfort that was 
never serious.  A blood pressure of 145/100 was noted.  
Mental examination disclosed "no mental disturbance."

The veteran was diagnosed with a constitutional inferiority 
manifested by gastric neurosis, accelerated pulse and 
elevated blood pressure.  It was indicated this was analogous 
to a psychoneurosis.  It was also stated that this was a 
moderate disturbance, not preventing active schoolwork.  

In a January 1947 VA rating decision, the service-connected 
anxiety state with gastric symptoms was reduced from 
30 percent to 50 percent disabling based on the results of 
the December 1946 VA psychiatric evaluation.  The veteran was 
notified of this determination that month.  At this time, the 
RO stated, in pertinent part:

The reduction will not become effective 
for a period of 60 days from the date of 
this letter.  This is to afford you an 
opportunity to submit any evidence you 
may be able to offer to show why the 
proposed reduction should not be made.  
Furthermore, you will be allowed the 
privilege of appearing personally or by 
duly authorized representative before the 
rating board of this office within this 
60-day period.  

The veteran did not appeal the January 1947 rating 
determination.

Analysis

On preliminary review, the Board finds two areas requiring 
further development based upon the current record.

In his original application for benefits, the veteran 
specifically listed a number of service department facilities 
where he reported he received treatment.  The Board notes 
that service medical records were obtained that appear to 
coincide with the dates of the reported treatment, however, 
not all the records clearly identify the facility providing 
the treatment.  

While the case was pending, the United States Court of 
Appeals for the Federal Circuit held in Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) that in certain specific 
circumstances the finality of prior adjudications could be 
vitiated for "grave procedural error."  In such a case, a 
claim based on CUE would not be appropriate, as a claim of 
CUE is a collateral attack that can only be made on a final 
RO or Board decision.   Hayre involved a situation where the 
claimant had specified treatment in service at certain 
facilities on certain dates.  While the RO had made a general 
request for service medical records, it had not specifically 
requested the treatment records from the facilities 
identified by the claimant, nor had the RO notified the 
claimant that it had been unable to obtain those records.  
The Federal Circuit held that this failure violated manual 
provisions then in effect in 1972 concerning this 
circumstance that the Court determined defined the then 
existing "duty to assist."  The Court cited 38 C.F.R. § 
3.303(a) that existed since July 18, 1972.  The Court held 
that the failure of the RO to follow those procedures 
constituted "grave procedural error" that vitiated the 
finality of the rating action.    Id. at 1331-32.  

The Board notes that there currently is nothing in the record 
to demonstrate what duty, if any, VA had assumed with respect 
to obtaining specified service medical records in 1946-1951 
at the time of the adjudications challenged on the basis of 
CUE in this matter.  This needs to be clarified.  The RO has 
also not had the opportunity to address whether the service 
medical records now contained in the claims folder were 
complete, or were adequate to adjudicate the claims.  
Furthermore, even assuming all duties existing in 1946-1951 
had been satisfied, with respect to the current claim for 
service connection it would appear that a further request to 
obtain the specified in service treatment records must be 
made prior to the Board's review of that claim.  This is 
particularly true in light of the recent legislation.

The Board also finds that further development is required 
with respect to the appellate procedure in effect in 1946.  
Following the May 1946 rating action that awarded service 
connection for mild tension with gastric symptoms and 
assigned a noncompensable evaluation was awarded from 
April 14, 1946, the veteran stated in June 1946 that he 
wished to enter an appeal and have the Board of Veterans 
Appeals consider his claim.  Thereafter, the record reflects 
that that the RO, after review of additional service records 
received subsequent to May 1946, awarded the veteran a 
50 percent evaluation for mild tension, with gastric 
symptoms, rated analogous to a psychoneurosis, effective from 
April 14, 1946.  The RO did not forward the claim to the 
Board for review, and the veteran did not indicate he was 
dissatisfied at the June 1946 rating determination.  The 
Board finds that the RO should clarify the appellate 
procedures then in effect and determine whether the May 1946 
rating action became final.  In this regard, the Board notes 
that AB v. Brown, 6 Vet. App. 35 (1993) was not in effect at 
that time, but it is not clear whether there were any 
controlling authorities dictating a similar result in effect 
at that time.  

Finally, recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 


(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the above considerations, this matter is REMANDED 
to the RO for the following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should take appropriate action to 
obtain copies of the controlling authorities 
(manuals, regulations, legal opinions, etc.) 
in effect from 1946 through the 1951 rating 
determination governing the following 
requirements: 


(a) For the actions (if any) ROs 
were required to take to obtain 
service medical records specifically 
identified by a claimant.  These 
should be reviewed to determine what 
action (if any) the RO was obligated 
to discharge beyond forwarding a 
request to the record custodians or 
to notify a claimant that certain 
specifically identified records had 
not been obtained;

(b) For the controlling authorities 
governing appellate procedures as to 
when appeals must be developed and 
forwarded for review by the Board in 
effect at the time of the 1946 
rating determinations.  In this 
context, the RO should determine 
whether, after the claimant 
expressed dissatisfaction with the 
noncompensable award in May 1946, 
the RO was obligated under the 
existing authorities to develop or 
forward an appeal to the Board after 
it subsequently granted the 50 
percent schedular rating in June 
1946, with the effective date of the 
award back to the day after service 
separation. 

3.  Notwithstanding the development action in 
(2), with respect to the current claim for 
service connection for hypertension, the RO 
should request the veteran to identify to the 
best of his ability all the dates and 
locations of medial treatment he received in 
service for any psychiatric manifestations or 
hypertension.  The RO should then take 
appropriate action with that information, as 
well as the information provided in the 
claims folder (including specifically the 
information on the original claim in 1946), 
to request the record custodians to conduct 
another search for service medical records.   

4.  Following the above development, the RO 
should determine whether the rating actions 
now under challenge for CUE between 1946 and 
1951 were final.  The following issues should 
be addressed:     

(a) In that regard, the RO should 
determine whether the controlling 
authorities at the time the 
determinations were entered as to 
record development or appellate 
procedure were correctly followed 
and thus permitted a finding of 
finality.  

(b) The RO should also determine 
whether any additional service 
medical records received as a result 
of the request in part (3) would 
permit the application of 38 C.F.R. 
3.156(c) (2000) to "reconsider" 
any prior rating determination.

5.  Thereafter, the claims should be again 
reviewed by the RO.  The RO must review the 
claims file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued should 
also be considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

